Citation Nr: 1128844	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran claims that his currently diagnosed bilateral hearing loss and tinnitus resulted from acoustic trauma sustained during military service.  To that effect, he testified before a hearing officer sitting at the RO in October 2007 that he had been exposed to noise from artillery fire during training exercises that occurred one to two times per year and lasted one to three months, involving the practice and tracking of accuracy for 105 millimeter and 155 millimeter guns, .50 caliber guns, and small arms fire.  He described physically palpable concussions following frequent detonation of these rounds during such training exercises and waking with headaches the day after.  In addition, he testified that his military occupational specialty (MOS) was as Wheeled Vehicle Mechanic, which meant that he worked on anything that had wheels on it.  He described performing service and maintenance on these engines while they were running.  He stated he did this work every day but Saturdays and Sundays.  With regard to tinnitus, the Veteran reported that he experienced ringing in the ears while in service and continued to experience the same symptoms intermittently after separation from service but that it has become worse over time.

In May 2005, the Veteran was afforded a VA audiological examination.  The diagnosis was bilateral sensorineural hearing loss.  The examiner gave a negative opinion that "[the Veteran's] hearing loss and tinnitus is less likely as not caused by or a result of noise exposure experience while serving in the military."  However, no rationale was provided for such opinion, other than the statement that the opinion was "based on [the] Veteran's subjective report, [the] Veteran's medical records, and today's audiological evaluation."

Subsequently, the Veteran gave more specific information concerning his exposure to acoustic trauma in service and post-service observable symptoms, as described above.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In October 2010, the Board remanded the case to obtain a new VA medical opinion based on the Veteran's the October 2007 RO hearing testimony, as the May 2005 VA examination was not based on a full understanding of the Veteran's medical history, to include the extent and nature of his inservice noise exposure.

Pursuant to the October 2010 Board remand, a November 2010 VA audiological examination was obtained, however, the Board finds it not adequate.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  First, with regard to the Veteran's hearing loss, the examiner stated that "hearing loss was less likely as not caused by or a result of the Veteran's military service" because the Veteran's December 1961 separation examination report showed hearing within normal limits.  However, this rationale is not adequate as the absence of in-service evidence of hearing loss is not fatal to the claim.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not preclude service connection for hearing loss that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Additionally, the November 2010 examiner went on to state that he could not resolve the issue of whether the Veteran's tinnitus was caused by military service as tinnitus was a subjective complaint that could not be evaluated objectively.  However, this opinion is not adequate because the examiner failed to consider the medical and lay evidence of record and thus failed to provide sufficient reasoning for the opinion.  While it is true that a diagnosis of tinnitus is based on subjective complaint, the examiner must take into consideration the Veteran's statements, in rendering an opinion, as the Veteran's statements as to symptoms capable of lay observation was competent evidence as to the claim.  See Charles v. Principi, 16 V.A. 370, 374 (2002) (stating that a lay person is competent to offer testimony regarding symptoms capable of observation).

Moreover, the medial evidence already established that the Veteran has current diagnoses of hearing loss and tinnitus.  Finally, the Veteran's extensive military noise exposure is conceded in this case as his assertions as to his military acoustic trauma are consistent with the evidence of record.  Specifically, the Veteran's service personnel records reflect his military occupational specialty (MOS) was as a Wheeled Vehicle Mechanic, that he was assigned to the Battery A, 3rd Observer Battalion, 25th Artillery, the 1st Observer Battalion, and 150th Transportation Company; and that he was stationed in Germany.

While there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition, the examiner must explain, at minimum, what facts cannot be determined and why.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  If a VA examination is inadequate, the Board must remand the case.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Thus a remand is necessary.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain a medical opinion to determine whether the Veteran's bilateral sensorineural hearing loss and/or tinnitus is related to his military service.  The Veteran's claims file and a copy of this REMAND must be forwarded to, and reviewed by, a VA examiner of appropriate expertise other than the audiologist that provided the November 2010 opinion.  The examiner must indicate that the evidence in the claims file has been reviewed.  Following a complete review of the claims file, the examiner must determine whether the Veteran's current bilateral hearing loss and/or tinnitus is due wholly or in part to his military service, to include military noise exposure from artillery fire and as a result of performing his MOS as a Wheeled Vehicle Mechanic.  Information contained in the Veteran's service treatment and personnel records, the previous VA audiological evaluations of record, the Veteran's history of any inservice and postservice noise exposure, the Veteran's lay statements of record and any other pertinent clinical findings of record, must be reported and considered in providing the requested opinion.

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures.  Specific attention is directed to the examination report for whether it includes fully detailed descriptions of pathology or all test reports, specific studies or adequate responses to the specific opinions requested.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


